DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-37 are present in this application.  Claims 16-37 are pending in this office action.  

Drawings
The drawings received on 29 August 2019 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 14, 2020; November 12, 2020; March 17, 2021; September 17, 2021, are incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

This Office Action is Non-Final.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a wireless communication unit configured to”, “a controller configured to”, in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

In the instant case, claims 16-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of controlling a mobile terminal. 
Regarding representative claims 16-37 the limitation of “receiving”, “performing”, “storing”, “outputting”, all are processes, that under broadest reasonable interpretation, covers performance of the limitation in the mind and/or covers performance of certain methods of organizing human activities.  That is, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element, mobile terminal, GPS and database.  The recited “receiving”, “performing”, “storing”, “outputting”, are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  Thus, the claims are abstract.
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.


Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Clark et al. (US 2013/0332219 A1) in view of Rhee et al. (US 2014/0297674 A1).
Regarding claims 16 and 27, Clark discloses a mobile terminal (see Clark paragraph [0017], the system 100 includes at least one mobile or hand-held device 20), comprising: 
a GPS configured to receive location information of the mobile terminal (see Clark paragraph [0017], the current hand-held device location from a GPS-type capability 29); a wireless communication unit configured to perform wireless communication with an external terminal (see Clark paragraph [0017], a remote processing device 30 that is in communication with each hand-held device 20); and 
in response to a communication event between the external terminal and the mobile terminal, store the location information received from the GPS with communication information about the communication event in a database (see Clark paragraph [0017], The hand-held device 20 has a display 22 for displaying and memory 24 for storing information and a user interface 26 that enables user's to input, download or upload user interest data 28. Such user interest data 28 can include, without limitation, event and product preferences, user interest criteria, professional and/or event/social calendar information about the user's future professional and/or personal obligations, and the current hand-held device location from a GPS-type capability 29; see Clark paragraph [0021], The memory/database 40, which can be a single database or a plurality of coupled databases, is structured and arranged to store, update, and to provide and receive requested data to and from the processing device 30. These data can include, without limitation, information about each user's known current and future locations), and
 in response to an input search query having a location (see Clark paragraph [0006], a user interface or application on the users mobile device for allowing user's to input, manually or automatically upload or download personal interest data that can include, without limitation, event and product preferences, user interest criteria, current hand-held device location, and professional and/or event/social calendar information about the user's known future locations at defined times), output a result of communication events in which the location included in the input search query matches the location information stored with the communication information (see Clark paragraph [0007], The processing device is structured and arranged, inter alia, to identify and provide to the user's mobile device a proximity boundary around experiences in vicinity of the user's known current and future locations as a function of location-time intersections. Each proximity boundary represents a temporal and two-dimensional geographical boundary that is reachable by the user taking into account the user's known current and future locations and his/her professional or event/social calendar). 
Rhee expressly discloses a controller controlling a mobile terminal (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method of Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]). 
Claims 17 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Clark et al. (US 2013/0332219 A1) in view of Rhee et al. (US 2014/0297674 A1) further in view of Ban (US 20160036751 A1).
Regarding claims 17 and 28, Ban expressly discloses wherein the controller is further configured to: extract a keyword related to the location included in the search query, compare the extracted keyword with the location information stored with the communication information, and output the at least one piece of information corresponding to the search query (see  Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user, see Ban paragraph [0574], When the query is determined, the electronic device 100 may perform the search operation without a user input, and may temporally or permanently store a search result in a memory of the electronic device 100. The search result may be displayed on the display 4901 according to a request by the user, or may be displayed on a preset area of the display 4901, regardless of a request by the user; see  Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user).


Claims 18-26 and 29-37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Clark et al. (US 2013/0332219 A1) in view of Rhee et al. (US 2014/0297674 A1) further in view of Ban (US 20160036751 A1) further in view of Lambert et al. (US 2010/0287178 A1).
Regarding claims 18 and 29, Lambert expressly discloses assign a representative name to the location information stored with the communication information (see  Lambert paragraph [0043], The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or "geotags" (which could be items such as "my home" or a search term such as "coffee shop"), temporal information (e.g., time an event occurred, optional time that certain information may expire, and/or a degradation factor), and a score to suggest the confidence in that location). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have assigning a representative name to the location information.  Lambert with Clark, which are both related to processing map data improves Clark by providing system and method that to refines locations or positions in view of user-specific information (see Lambert paragraph [0002]). 
Regarding claims 19 and 30, Ban expressly discloses change the extracted keyword to location information corresponding to any one representative name of pre-stored representative names (see Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user, see Ban paragraph [0574], When the query is determined, the electronic device 100 may perform the search operation without a user input, and may temporally or permanently store a search result in a memory of the electronic device 100. The search result may be displayed on the display 4901 according to a request by the user, or may be displayed on a preset area of the display 4901, regardless of a request by the user; see  Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ban into the method of Clark to have extract a keyword related to the location included in the search query.  
Lambert expressly discloses compare the changed location information with the location information stored with the communication information, and output the at least one piece of information corresponding to the search query (see Lambert paragraph [0049], Each result may correspond to a given physical location, person, activity and/or time. Thus, in one example mining of the web browsing history database 212 may result in a location ("City Hall, New York") and a time (t1). Mining of the search history database 214 may also result in a location ("Lorie's Cafe") and a time (t2). And mining of the maps history database 216 may result in a location ("79 Ninth Ave 100 .mu.l") and a time (t3). Examination of the address book database 218 may result in a name ("Michael Bloomberg"), while examination of the e-mail archives database 220 may result in an activity ("Movie ticket receipts") and a time (t5). And examination of the calendar entries database 222 may result in an activity ("Work lunch with Mike") and a time (t6)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have mobile terminal for providing location information.  Here, combining Lambert with Clark, which are both related to processing map data improves Clark by providing system and method that to refines locations or positions in view of user-specific information (see Lambert paragraph [0002]). 
see Lambert paragraph [0056], The matching addresses may include frequency and timeliness scores or rankings. Frequency is determined by how often the same location appears in the same databases or across different databases. Timeliness is the frequency of occurrence at a particular time. So location X may appear at time t1 (e.g., Monday at 1 pm) more often that location Y, and location Y may occur more often at time t2 (eg., Monday at 11 pm). In this case, based on the current time of the user, either location X or Y may be used), assign the representative name to the location information stored with the communication information, and store the location information by matching the location information with the representative name (see  Lambert paragraph [0043], The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or "geotags" (which could be items such as "my home" or a search term such as "coffee shop"), temporal information (e.g., time an event occurred, optional time that certain information may expire, and/or a degradation factor), and a score to suggest the confidence in that location).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have assign the representative name to the location information stored with the communication information.  Here, combining Lambert with Clark, which are both related to processing map data improves Clark by providing system and Lambert paragraph [0002]). 

Regarding claims 21 and 32, Ban expressly discloses extract a keyword related to the location and a keyword related to time information included in the search query (see  Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user, see Ban paragraph [0574], When the query is determined, the electronic device 100 may perform the search operation without a user input, and may temporally or permanently store a search result in a memory of the electronic device 100. The search result may be displayed on the display 4901 according to a request by the user, or may be displayed on a preset area of the display 4901, regardless of a request by the user; see  Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ban into the method of Clark to have extract a keyword related to the location included in the search query.  
Lambert expressly discloses, output communication events corresponding to each of the extracted keywords from the location information stored with the communication information (see Lambert paragraph [0049], Each result may correspond to a given physical location, person, activity and/or time. Thus, in one example mining of the web browsing history database 212 may result in a location ("City Hall, New York") and a time (t1). Mining of the search history database 214 may also result in a location ("Lorie's Cafe") and a time (t2). And mining of the maps history database 216 may result in a location ("79 Ninth Ave 100 .mu.l") and a time (t3). Examination of the address book database 218 may result in a name ("Michael Bloomberg"), while examination of the e-mail archives database 220 may result in an activity ("Movie ticket receipts") and a time (t5). And examination of the calendar entries database 222 may result in an activity ("Work lunch with Mike") and a time (t6)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have output communication events corresponding to each of the keyword queries.  Here, combining Lambert with Clark, which are both related to processing map data improves Clark by providing system and method that to refines locations or positions in view of user-specific information (see Lambert paragraph [0002]). 
see Lambert paragraph [0049], Each result may correspond to a given physical location, person, activity and/or time. Thus, in one example mining of the web browsing history database 212 may result in a location ("City Hall, New York") and a time (t1). Mining of the search history database 214 may also result in a location ("Lorie's Cafe") and a time (t2). And mining of the maps history database 216 may result in a location ("79 Ninth Ave 100 .mu.l") and a time (t3). Examination of the address book database 218 may result in a name ("Michael Bloomberg"), while examination of the e-mail archives database 220 may result in an activity ("Movie ticket receipts") and a time (t5). And examination of the calendar entries database 222 may result in an activity ("Work lunch with Mike") and a time (t6)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have output communication events corresponding to the extracted keyword related to the time information.  Here, combining Lambert with Clark, which are both related to processing map data improves Clark by providing system and method that to refines locations or positions in view of user-specific information (see Lambert paragraph [0002]). 
Regarding claims 23 and 34 Rhee expressly discloses determine that the search query is input when a preset condition is satisfied, and use the location information stored with the communication information and the search query to output the at least (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method of Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]). 
Regarding claims 24 and 35 Rhee expressly discloses wherein the preset condition is a specific application executing (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method of Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]). 
Regarding claims 25 and 36,  Clark expressly discloses, collect location information from the GPS, compare the collected location information with the location information stored with the communication information, and output the at least one piece of information corresponding to the collected location information (see Clark paragraph [0007], The processing device is structured and arranged, inter alia, to identify and provide to the user's mobile device a proximity boundary around experiences in vicinity of the user's known current and future locations as a function of location-time intersections. Each proximity boundary represents a temporal and two-dimensional geographical boundary that is reachable by the user taking into account the user's known current and future locations and his/her professional or event/social calendar).
Rhee expressly discloses wherein the controller is further configured to:, when the preset condition is satisfied (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]). 
Regarding claims 26 and 37, Clark expressly discloses, collect current time information and output the at least one piece of information corresponding to the collected time information from the location information stored with the communication information (see Clark paragraph [0007], The processing device is structured and arranged, inter alia, to identify and provide to the user's mobile device a proximity boundary around experiences in vicinity of the user's known current and future locations as a function of location-time intersections. Each proximity boundary represents a temporal and two-dimensional geographical boundary that is reachable by the user taking into account the user's known current and future locations and his/her professional or event/social calendar).
Rhee expressly discloses wherein the controller is further configured to….when the preset condition is satisfied (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method of Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]). 

Remark 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zheng et al. (US2011/0276565 A1) Zheng discloses, techniques describe constructing a location and activity recommendation model to identify relationships between locations and activities. To construct the model, the process obtains global positioning system (GPS) logs of geographical locations collected over time and identifies stay points representing locations visited by an individual user. The process also identifies points of interest in a region using a database and correlates a relationship between activity to activity by submitting queries to a search engine. The .

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone  number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164